     Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                          CIVIL ACTION NO: 4:19-CV-976

DARRIN BUCHTA                                                               PLAINTIFFS,
on behalf of himself and all others similarly situated,

v.

AIR EVAC EMS, INC. D/B/A AIR EVAC LIFETEAM                     DEFENDANT.
                SERVE: CSC - Lawyers Incorporating Service Company
                         221 Bolivar Street
                         Jefferson City, Missouri 65101


                                        COMPLAINT


        Plaintiff, Darrin Buchta (“Buchta”), on behalf of himself and all others similarly

situated, states the following Complaint against Defendant Air Evac EMS, Inc. doing

business as Air Evac Lifeteam (“AEL”):

                            JURISIDICTION AND VENUE

        1. This action arises under Indiana Code § 22-2-2-4; Illinois Compiled Statute §

105/4a; West Virginia Code § 21-5C-3; and other relevant similar state overtime laws,

which provides certain protections to employees to, inter alia, ensure proper payment of

wages and compensation.

        2. Plaintiff Buchta is a resident of the State of Missouri, residing in St. Louis,

Missouri.

        3. Defendant AEL is a Missouri corporation duly authorized to conduct business

within the State of Missouri with its principal office in Saint Charles County, Missouri.

Defendant AEL is duly authorized to conduct business in many other states, including

Indiana, Illinois, and West Virginia.
   Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 2 of 7 PageID #: 2




       4. During relevant times herein, the plaintiffs and others were employed by

Defendant within various states, including Indiana, Illinois, and West Virginia.

       5. Pursuant to relevant state laws, Defendant AEL was subject to the respective

states’ wage and hour laws.

       6. The amount in controversy is well in excess of five million dollars ($5,000,000).

       7. Pursuant to the Class Action Fairness Act of 2005 (“CAFA”), venue is

appropriate in this forum. 28 U.S.C. § 1332(d)(2).

                                BACKGROUND FACTS
                              RELEVANT TO ALL COUNTS

       8. This is a representative action brought by Buchta on behalf of himself and other

similarly situated employees who are or were employed by AEL as non-exempt employees

including, but not limited to, flight paramedics, flight nurses, pilots, and mechanics who

performed work in either Indiana, Illinois, and/or West Virginia.

       9. Buchta and other similarly situated employees employed by AEL were not

properly compensated for overtime hours worked in violation of relevant laws including

Indiana Code § 22-2-2-4(k); Illinois Compiled Statute § 105/4a; and, West Virginia Code,

§ 21-5C-3.

       10. Buchta is currently employed by AEL as a non-exempt employee and has

performed work in Indiana and Illinois.

       11. AEL employs non-exempt employees, to include flight paramedics, flight

nurses, pilots, and mechanics at each of their locations.

       12. Buchta and other non-exempt employees, including flight paramedics, flight

nurses, pilots, and mechanics are required to routinely work more than forty (40) hours

per week for AEL.
   Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 3 of 7 PageID #: 3




       13. Buchta and other non-exempt employees, including flight paramedics, flight

nurses, pilots, and mechanics were not compensated at one-and one-half times their

regular rate for all hours worked over forty (40) in a week.

       14. Instead, AEL initially utilized a policy which stated that employees would only

be provided overtime premium pay for any hours worked in excess of one hundred twenty

(120) per two (2) week pay period.

       15. In 2014, AEL modified the policy to state, in relevant part, “this position is

considered non-exempt, which means that you will be eligible for shift pay for worked

hours in excess of 7 [twelve-hour] shifts per given pay period.”

       16. Buchta and others similarly situated were required to work in excess of forty

(40) hours per week, but were not provided overtime premium pay.

       17. Compensation for work performed by Buchta and other employees including

flight paramedics, flight nurses, pilots, and mechanics employed by AEL is subject to the

provisions of laws including Indiana Code § 22-2-2-4(k); Illinois Compiled Statute §

105/4a; and West Virginia Code, § 21-5C-3.

       18. On or about July 8, 2018, AEL changed its pay practices to align with the

requirements of laws including Indiana Code § 22-2-2-4(k); Illinois Compiled Statute §

105/4a; and West Virginia Code, § 21-5C-3. Compliance with state overtime laws did not

impact AEL’s rates, routes, or services.

       19. Despite AEL’s clear acknowledgement that its past practice violated state

overtime laws, the company failed to compensate or otherwise provide back-pay owed to

its current and former employees.
   Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 4 of 7 PageID #: 4




                    REPRESENTATIVE ACTION ALLEGATIONS

       20. Buchta brings this action as a representative action on behalf of himself and on

behalf of all similarly situated employees currently and formerly employed by AEL as

follows:

           a. Employees who performed work in Illinois between April 24, 2014 through

              July 8, 2018; and,

           b. Employees who performed work in Indiana or West Virginia between April

              24, 2017 through July 8, 2018.

       21. Buchta and all members of the putative class were subjected to the same

unlawful pay practices, specifically the denial of overtime pay for work over forty (40)

hours per week.

       22. Buchta believes that there are at least five hundred (500) members of the

putative class throughout Indiana, Illinois, and West Virginia.

       23. The putative class claims have a common legal interpretation and factual basis

which can be resolved in a single class action. Specifically, the common questions are: (1)

Was AEL required to pay overtime in accordance with laws including Indiana, Illinois,

and West Virginia state wage and hour laws, and (2) Did AEL properly pay overtime in

accordance with laws including Indiana Code § 22-2-2-4(k); Illinois Compiled Statute §

105/4a; and West Virginia Code, § 21-5C-3?

                                COUNT ONE:
                   VIOLATIONS OF STATE WAGE & HOUR LAWS

       24. Buchta adopts by reference all preceding and subsequent averments as fully

restated herein.
      Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 5 of 7 PageID #: 5




         25. Laws including Indiana Code § 22-2-2-4(k); 820 Illinois Compiled Statute §

105/4a; and West Virginia Code, § 21-5C-3, substantially set forth state wage and hours

laws intended to protect employees and ensure that they are justly compensated.

         26. Pursuant to laws including Indiana Code § 22-2-2-4(k); 820 Illinois Compiled

Statute § 105/4a; and West Virginia Code § 21-5C-3, AEL was required to provide

compensation at one-and-one-half times their regular rate for all hours worked over forty

(40) in a week.

         27. AEL failed to provide proper overtime compensation to its employees, ignoring

the requirements of laws including Indiana Code § 22-2-2-4(k); Illinois Compiled Statute

§ 105/4a; and West Virginia Code, § 21-5C-3.

         28. Buchta and all other similarly situated individuals were not exempt from the

overtime requirements imposed by laws including Indiana Code § 22-2-2-4(k); Illinois

Compiled Statute § 105/4a; and West Virginia Code, § 21-5C-3.1

         29. AEL’s actions of failing to pay Buchta and the putative class members properly

for all hours worked over forty (40) in a week at one-and-one-half times the individual’s

rate of pay constitutes a clear violation of laws including Indiana Code § 22-2-2-4(k);

Illinois Compiled Statute § 105/4a; and West Virginia Code, § 21-5C-3.

         30. Such action constitutes a failure to compensate the plaintiffs for their overtime

hours which proximately caused them to suffer economic harm.

         31. Pursuant to Indiana Code § 22-2-5-2, the plaintiffs are entitled to

compensatory damages, an additional amount equal to two times the amount of wages


1   See, e.g., Day v. Air Methods Corporation, No. CV 5: 17-183-DCR, 2017 WL 4781863, at
    *1 (E.D. Ky. Oct. 23, 2017), where the Eastern District of Kentucky held that an air
    medical ambulance service was required to follow the provisions of the Kentucky Wage
    and Hour Act, KRS Chapter 337.
   Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 6 of 7 PageID #: 6




due, attorneys’ fees, pre-judgment and post-judgment interest, and an award of punitive

damages against AEL.

       32. Pursuant to 820 Illinois Compiled Statute § 105/12(a), the plaintiffs are

entitled to compensatory damages, an additional two percent (2%) of amount of wages

due per month that the wage is unpaid, attorneys’ fees, pre-judgment and post-judgment

interest, and an award of punitive damages against AEL.

       33. Pursuant to West Virginia Code, § 21-5C-8, the plaintiffs are entitled to

compensatory damages, attorneys’ fees, pre-judgment and post-judgment interest, and

an award of punitive damages against AEL.

                                  COUNT TWO:
                               UNJUST ENRICHMENT

       34. Buchta adopts by reference all preceding and subsequent averments as fully

restated herein.

       35. Buchta and all other similarly situated individuals are entitled to correct

payment of wages.

       36. AEL has been unjustly enriched by utilizing Buchta and the putative class

members’ services without providing the required compensation earned by and owed to

the plaintiffs.

       37. As a direct and proximate result of AEL’s unjust enrichment, the plaintiffs have

been damaged, in large part by fraud, in an amount which exceeds the jurisdictional

minimum of this Court.

                                    CONCLUSION

       WHEREFORE, the plaintiffs respectfully request that this Court:

   A. Certify this action as a class action under Federal Rule of Civil Procedure 23;
Case: 4:19-cv-00976-SRC Doc. #: 1 Filed: 04/24/19 Page: 7 of 7 PageID #: 7




B. Enter judgment against AEL, granting the plaintiffs and the putative class

   members all available damages to the fullest extent of the law;

C. Award costs herein expended including an award of reasonable attorneys’ fees;

D. Trial by jury; and,

E. Provide such other legal and equitable relief to which they may be entitled.

                                     Respectfully Submitted,

                                     COWAN LAW OFFICE, PLC
                                     _\s\ J. Robert Cowan____________
                                     J. Robert Cowan, Esq., #85325KY
                                     2401 Regency Road; Suite 300
                                     Lexington, Kentucky 40503
                                     Telephone: 859.523.8883
                                     Facsimile: 859.523.8885
                                     Email: kylaw@cowanlawky.com

                                     AND


                                     ARNOLD & MILLER, PLC

                                     _\s\ Charles W. Arnold__________
                                     Charles W. Arnold, Esq.*
                                     Christopher D. Miller, Esq.*
                                     401 West Main Street; Suite 303
                                     Lexington, Kentucky 40507
                                     Telephone: 859.381.9999
                                     Facsimile: 859.389.6666
                                     Email: carnold@arnoldmillerlaw.com
                                     Email: cmiller@arnoldmillerlaw.com

                                     COUNSEL FOR PLAINTIFFS

                                     *Applications for admission Pro Hac Vice are
                                      forthcoming
